        Case 4:20-cr-00292-BRW Document 52 Filed 12/01/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                                                   PLAINTIFF

V.                         CASE NO. 4:20-CR-292-BRW-2

DELINDA ALLUMS                                                            DEFENDANT

                                        ORDER

      On December 1, 2020, Defendant Delinda Allums appeared by videoconference

with counsel Will Shelton for a plea and arraignment hearing. The Government was

represented by Assistant United States Attorney Stacy Williams.

      Ms. Allums is currently in state custody and therefore waived her right to an

immediate bond hearing. She reserved the right, however, to request a bond hearing later.

Meanwhile, Ms. Allums must be afforded a reasonable opportunity to consult privately

with defense counsel.

      IT IS SO ORDERED, this 1st day of December, 2020.


                                            ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
